Name: 83/319/EEC: Commission Decision of 30 May 1983 on requests for reimbursement under Council Regulation (EEC) No 1942/81 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  regions of EU Member States;  regions and regional policy;  financial institutions and credit; NA
 Date Published: 1983-06-30

 Avis juridique important|31983D031983/319/EEC: Commission Decision of 30 May 1983 on requests for reimbursement under Council Regulation (EEC) No 1942/81 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland Official Journal L 174 , 30/06/1983 P. 0027 - 0036COMMISSION DECISION of 30 May 1983 on requests for reimbursement under Council Regulation (EEC) No 1942/81 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (Only the English text is authentic) (83/319/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1942/81 of 30 June 1981 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (1), and in particular Article 16 (4) thereof, Whereas requests for reimbursement to be submitted by the United Kingdom to the Guidance Section of the European Agricultural Guidance and Guarantee Fund must include certain information making it possible to verify that the expenditure complies with provisions of Regulation (EEC) No 1942/81 and the programme submitted by the United Kingdom and approved under Article 3 (2) of that Regulation; Whereas if the verification is to be effective the United Kingdom must, for a period of three years from the payment of the last reimbursement, retain the supporting documents at the Commission's disposal; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. Requests for reimbursement drawn up in accordance with Article 16 of Regulation (EEC) No 1942/81 must be submitted in accordance with the tables set out in Annexes 1 to 5. The particulars requested on the individual information sheet in Annex 6 shall be forwarded to the Commission on its request only. 2. The United Kingdom shall communicate to the Commission, at the same time as the first request for reimbursement, the texts of national implementing and control provisions, administrative directives, forms and any other documents concerning the administrative action to implement the measures concerned. Article 2 The United Kingdom shall, for a period of three years from the payment of the last reimbursement, hold at the Commission's disposal all the supporting documents in its possession on the basis of which the aid provided for in Regulation (EEC) No 1942/81 was granted, or certified copies thereof, as well as complete case files for the beneficiaries. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 30 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20.7.1981, p. 17. ANNEX 1 Application for reimbursement of expenditure incurred during 19.. under Regulation (EEC) No 1942/81 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland SUMMARY SHEET >PIC FILE= "T0023569"> ANNEX 2 Application for reimbursement of expenditure incurred during 19.. under Article 4 of Regulation (EEC) No 1942/81 CONSTRUCTION AND IMPROVEMENT OF FARM ROADS >PIC FILE= "T0023570"> It is confirmed that: - the works for which reimbursement is requested have been carried out in conformity with theprogramme approved by the Commission in Decisions 81/940/EEC of 10 November 1981 and82/851/EEC of 3 December 1982, - projects for which Community aid is provided under other common measures or through theEuropean Regional Development Fund have been excluded from this scheme, - to the extent a third party (County Council or others) has born the Member State expenditureconsidered eligible for aid from the EAGGF there has been a specific transfer of the Member State'sfunds for that purpose, - the beneficiaries have been informed in an appropriate manner of the percentage of theappropriations coming from the Community. Date, stamp and signature of the competent authority. ANNEX 3 Application for reimbursement of expenditure incurred during 19.. under Article 6 (a), (b) and (c) of Regulation (EEC) No 1942/81 LAND IMPROVEMENT FIELD DRAINAGE, LAND RECLAMATION AND PASTURE IMPROVEMENT >PIC FILE= "T0023571"> It is confirmed that: - the works for which reimbursement in requested have been carried out in conformity with theprogramme approved by the Commission in Decisions 81/940/EEC of 10 November 1981 and82/851/EEC of 3 December 1982, - aid for the initial application of lime has only been granted under this Regulation in the context ofland improvement works and that aid has not been granted under this Regulation and under CouncilRegulation (EEC) No 1054/81 for the same application of lime, - eligible expenditure considered for reimbursement does not exceed 600 ECU (A) for fielddrainage, - eligible expenditure considered for reimbursement does not exceed 500 ECU (A) per hectare forpasture improvement or for land reclamation or for land reclamation and pasture improvementcombined, - projects for which Community aid is provided under other common measures have been excludedfrom this scheme, - the beneficiaries have been informed in an appropriate manner of the percentage of theappropriations coming from the Community. Date, stamp and signature of the competent authority. ANNEX 4.1 Application for reimbursement of expenditure incurred during 19.. under Article 8 of Regulation (EEC) No 1942/81 ORIENTATION OF AGRICULTURAL PRODUCTION INVESTMENTS UNDER IMPROVEMENT PLANS >PIC FILE= "T0023572"> It is confirmed that: - the works for which reimbursement is requested have been carried out in conformity with theprogramme approved by the Commission in Decisions 81/940/EEC of 10 November 1981 and82/851/EEC of 3 December 1982, - projects for which Community aid is provided under other common measures have been excludedfrom this scheme, - aid for investments has only been granted to farmers who satisfy the conditions of Article 10 (1) ofRegulation (EEC) No 1942/81 and the specific conditions of the programme approved by theCommission in Decisions 81/940/EEC of 10 November 1981 and 82/851/EEC of 3 December1982, - aid has been granted within the limits laid down in Article 11 (1) of Regulation (EEC)No 1942/81, - the farmers concerned have been informed in an appropriate manner of the percentage of theappropriations coming from the Community. Date, stamp and signature of the competent authority. ANNEX 4.2 Application for reimbursement of expenditure incurred during 19.. under Article 11 (2) of Regulation (EEC) No 1942/81 ORIENTATION OF AGRICULTURAL PRODUCTION SPECIAL PREMIUM FOR BEEF CATTLE PRODUCTION >PIC FILE= "T0023573"> It is confirmed that: - the payments for which reimbursement is requested have been made in conformity with theprogramme approved by the Commission in Decisions 81/940/EEC of 10 November 1981 and82/851/EEC of 3 December 1982, - the specific conditions for the payment of the premiums as laid down in Article 11 (2), (3) and (4) ofRegulation (EEC) No 1942/81 have been respected, - projects for which Community aid is provided under other common measures have been excludedfrom this scheme, - the beneficiaries have been informed in an appropriate manner of the percentage of theappropriations coming from the Community. Date, stamp and signature of the competent authority. ANNEX 5 Recoveries 19.. SUMS RECOVERED IN RESPECT OF AIDS GRANTED UNDER REGULATION (EEC) No 1942/81 >PIC FILE= "T0023574"> ANNEX 6 INDIVIDUAL INFORMATION SHEET IN RESPECT OF AID FOR IMPLEMENTATION OF AN IMPROVEMENT PLAN 1. GENERAL (a) File number: (b) Name and address of farmer: (c) Date of approval of improvement plan: (d) Orientation of production envisaged: (e) Date farm accounts commenced: 2. PARTICULARS OF FARM >PIC FILE= "T0023575"> 3. INVESTMENT PLANNED AND CAPITAL GRANT COMMITMENT >PIC FILE= "T0023576"> 4. INVESTMENTS ACTUALLY MADE AND CORRESPONDING CAPITAL GRANTS PAID >PIC FILE= "T0023577"> 5. SPECIAL PREMIUM FOR BEEF CATTLE PRODUCTION >PIC FILE= "T0023578"> 6. LAND IMPROVEMENT If aid for land improvement is granted give details. >PIC FILE= "T0023579"> 7. MODIFICATIONS If modifications are made during the execution of the improvement plan, specify their nature and the effects on headings 1 to 4above. 8. RECOVERIES In case of recoveries of aid paid, give details as to reason ; amount recovered, the EAGGF part thereof and year in which the amountrecovered is deducted in the reimbursement claim. If the case has been reported under the irregularity procedure under Regulation (EEC) No 283/72, state code number under whichcommunicated. Date, stamp and signature of the competent authority.